Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Vendor and purchaser, § 85*—what constitutes cancellation of option contract for purchase of land. A cancellation of an option contract for the purchase of land by parties thereto, held to be a cancellation in fact and in law. 3. Brokers, § 41*—when owner not bound by statement to broker as to price of real estate. An owner of real estate is not bound for an indefinite period by his verbal reply to an inquiry as to the price of such real estate made to a broker who agrees to furnish a prospective purchaser. 4. Brokers, § 36*—when owner of real estate not liable to broker for commissions for procuring prospective customer. Where real estate broker procured prospective customers who were not willing to buy property under existing conditions but who would buy same if freed from a lease thereon, such broker is not entitled to a commission.